The (second) committee on elections, to whom ayes referred a petition of John Tobey and others, against the election of George Lathrop, returned a member from Hawley, reported thereon as follows :—
“ That the petitioners set forth, that ‘ the polls were not kept open more than one hour and a half.’ To support this allegation, the petitioners offer two depositions, from which the committee gather the following facts :—
John Tobey, one of the selectmen of Hawley, states in Ms deposition, that he attended the meeting of the inhabitants on the 28th of November last, and that the poll was not kept open more than one hour and a half, which fact ‘ was known by the subscriber from his noticing, both by the clock in the store and his watch, that it was past two o’clock, P. M., before he left the store to go to the meeting-house, and that the poll was not opened till some time after he arrived in the meetinghouse ; and after the, certificate of election was made, and the meeting closed, the respondent ‘ returned to the said store of C. S. Longley, and found the time, both by clock and watch, to be thirty-five minutes past three, P. Mr
Austin Pease, another of the petitioners, states in his deposition, that the poll was not kept open more than one hour and a half on the 28th day of November last, at the election in Hawley. The committee are of opinion, that the not keeping of the poll open for two hours, is a violation of the law, which requires that the poll shall be kept open at least two hours. Wherefore the committee recommend the adoption of the following resolution :—
Resolved, That the seat of the member from Hawley be declared vacant.”
The house agreed to the report of the committee, and thereupon by a vote of 157 to 132, declared the seat of the member from Hawley vacant.1

 65 J. H. 330, 350.